



Exhibit 10.5


ALLEGIANT TRAVEL COMPANY
RESTRICTED STOCK
AGREEMENT




This Restricted Stock Agreement (the “Agreement”) is made as of September 9,
2016 (“Date of Grant”) between Allegiant Travel Company, a Nevada corporation
(the “Company”) and John Redmond (“Grantee”).


1.LONG- TERM INCENTIVE PLAN.  The restricted stock granted under this Agreement
shall be subject to the terms, conditions and restrictions of the Allegiant
Travel Company 2016 Long-Term Incentive Plan (the “Plan”).  A copy of the Plan
is available to Grantee upon request and is incorporated in this Agreement by
this reference.  Terms used in this Agreement that are defined in the Plan shall
have the same meaning as in the Plan, unless the text of this Agreement clearly
indicates otherwise.


2.RESTRICTED STOCK AWARDS.


A.The Company hereby grants to Grantee a total of 60,000 shares of the Company’s
Common Stock (the “Restricted Stock”) subject to the terms and conditions set
forth below.


B.The number of shares of common stock issued to the Grantee as Restricted Stock
shall be recorded in the records of the Company.


C.The Restricted Stock has been awarded as compensation to the Grantee for
services to be rendered over the vesting period provided for herein.


D.This Agreement sets forth the terms, conditions and restrictions applicable to
the Restricted Stock granted to Grantee.


3.RESTRICTIONS.


A.The Restricted Stock has been awarded to the Grantee subject to the transfer
and forfeiture conditions set forth in Paragraph C below (the “Restrictions”)
which shall lapse, if at all, as described in Section 4 below. For purposes of
this Award, the term Restricted Stock includes any additional shares of stock
granted to the Grantee with respect to any Restricted Stock (e.g., shares issued
upon a stock dividend or stock split) prior to the vesting of the Restricted
Stock.


B.Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer (a “transfer”) any of the Restricted Stock prior to vesting
as provided in Section 4 below. Any transfer or attempted transfer prior to such
time shall be null and void and of no effect whatsoever.


C.Except to the extent provided in that certain Employment Agreement between the
Company and Grantee dated September 9, 2016, if the Grantee’s employment with
the Company terminates prior to the vesting of all Restricted Stock of the
Grantee for any reason other than as set forth in Section 4 below, then the
Grantee shall forfeit all of the Grantee’s right, title and interest in and to
the Restricted Stock not vested as of the date of such termination and such
Restricted Stock shall be reconveyed to the Company as of the date of such
termination without further consideration or any act or action by the Grantee.
  
D.The Restrictions imposed under this Section 3 shall apply to all shares of the
Company’s common stock or other securities issued with respect to Restricted
Stock hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the common stock of the Company which occurs prior to the vesting of
the Restricted Stock.


4.    EXPIRATION AND TERMINATION OF RESTRICTIONS. The Restrictions imposed under
Section 3 above will expire and vesting of the Restricted Stock shall be as
follows:







--------------------------------------------------------------------------------





A.On March 9, 2017, the Restrictions will expire with respect to one-sixth (1/6)
of the Restricted Stock of the Grantee not forfeited prior to that date;


B.On September 9, 2017, the Restrictions will expire with respect to an
additional one-sixth (1/6) of the Restricted Stock of the Grantee not forfeited
prior to that date;


C.On March 9, 2018, the Restrictions will expire with respect to an additional
one-sixth (1/6) of the Restricted Stock of the Grantee not forfeited prior to
that date;


D.On September 9, 2018, the Restrictions will expire with respect to an
additional one-sixth (1/6) of the Restricted Stock of the Grantee not forfeited
prior to that date;


E.On March 9, 2019, the Restrictions will expire with respect to additional
one-sixth (1/6) of the Restricted Stock of the Grantee not forfeited prior to
that date; and


F.On September 9, 2019, the Restrictions will expire with respect to the balance
of the Restricted Stock of the Grantee not forfeited prior to that date.


5.ADJUSTMENTS. If the number of outstanding shares of common stock of the
Company is changed as a result of a stock dividend, stock split or the like
without additional consideration to the Company, the number of shares of
Restricted Stock under this Agreement shall be adjusted to correspond to the
change in the outstanding shares of the Company’s common stock.


6.VOTING AND DIVIDENDS. Subject to the restrictions contained in Section 3
hereof, the Grantee shall have all rights of a stockholder of the Company with
respect to the Grantee’s Restricted Stock, including the right to vote the
shares of the Grantee’s Restricted Stock and the right to receive any cash or
stock dividends, including dividends of stock of a company other than the
Company. Stock dividends issued with respect to the Grantee’s Restricted Stock
shall be treated as additional shares of the Grantee’s Restricted Stock (even if
they are shares of a company other than the Company) that are subject to the
same restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued. If a dividend is paid in other
property, the Grantee will be credited with the amount of property which would
have been received had the Grantee owned a number of shares of common stock
equal to the number of shares of Restricted Stock credited to his/her account.
The property so credited will be subject to the same restrictions and other
terms and conditions applicable to the Restricted Stock under this Agreement and
will be disbursed to the Grantee in kind simultaneously with the Restricted
Stock to which such property relates.


7.DELIVERY OF SHARES. The shares of Restricted Stock of the Grantee will be
issued in the name of the Grantee as Restricted Stock and will be held by the
Company prior to vesting in certificated or uncertificated form. If a
certificate for Restricted Stock is issued prior to vesting, such certificate
shall be registered in the name of the Grantee and shall bear a legend in
substantially the following form:


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement dated September 9, 2016, between the
registered owner of the shares represented hereby and Allegiant Travel Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of such Agreement, copies of which are on file in the office of
Allegiant Travel Company.”


Upon request from the Company, the Grantee shall deposit with the Company a
stock power, or powers, executed in blank and sufficient to reconvey the
Restricted Stock to the Company upon any forfeiture of the Restricted Stock (or
a portion thereof), in accordance with the provisions of this Agreement. Upon
vesting of any Restricted Stock, any stock certificates and stock powers
relating to such vested Restricted Stock shall be released to the Grantee upon
request.


8.WITHHOLDING TAXES. The Company is entitled to withhold an amount equal to the
Company’s required minimum statutory withholding taxes for the respective tax
jurisdiction attributable to any share of common stock or property deliverable
in connection with the Restricted Stock. Grantee may satisfy any withholding
obligation in whole or in part by electing to have the Company retain shares of
the Restricted Stock having a Fair Market Value on the date of vesting equal to
the minimum amount to be withheld. Fair Market Value for this purpose shall be
the closing price for a share of the Company’s common stock on the last trading
day before the date of vesting.







--------------------------------------------------------------------------------





9.OTHER RIGHTS. The grant of Restricted Stock does not confer upon Grantee any
right to continue in the employ of the Company and does not interfere with the
right of the Company to terminate Grantee’s employment at any time.


10.NOTICES. Any written notice under this Agreement shall be deemed given on the
date that is three business days after it is sent by registered or certified
mail, postage prepaid, addressed either to the Grantee at his/her address as
indicated in the Company’s employment records or to the Company at its principal
office. Any notice may be sent using any other means (including personal
delivery, expedited courier, messenger service, telecopy, ordinary mail or
electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


11.NONTRANSFERABILITY. This Agreement and all rights hereunder are
nontransferable and nonassignable by the Grantee, other than by the last will
and testament of Grantee or the laws of descent and distribution, unless the
Company consents thereto in writing. Any transfer or attempted transfer except
pursuant to the preceding sentence shall be null and void and of no effect
whatsoever.


12.SECTION 83(b) ELECTION. Grantee may make an election to be taxed upon the
grant of his/her Restricted Stock under Section 83(b) of the Internal Revenue
Code of 1986, as amended. To effect such election, the Grantee must file an
appropriate election with the Internal Revenue Service within thirty (30) days
after the grant of the Restricted Stock and otherwise in accordance with the
applicable Treasury Regulations.


13.AMENDMENT. This Agreement may not be amended except by a writing signed by
the Company and Grantee.


14.HEIRS AND SUCCESSORS. This Agreement and all terms and conditions hereof
shall be binding upon the Company and its successors and assigns, and upon the
Grantee and his/her heirs, legatees and legal representatives.


15.INTERPRETATION. Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


16.SEVERABILITY. The provisions of this Agreement, and of each separate section
and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.


17.GOVERNING LAW; JURISDICTION. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada. Each of the undersigned further agrees that any action or proceeding
brought or initiated in respect of this Agreement may be brought or initiated in
the United States District Court for the State of Nevada or in any District
Court located in Clark County, Nevada, and each of the undersigned consents to
the exercise of personal jurisdiction and the placement of venue in any of such
courts, or in any jurisdiction allowed by law, in any such action or proceeding
and further consents that service of process may be effected in any such action
or proceeding in the manner provided in Section 14.065 of the Nevada Revised
Statutes or in such other manner as may be permitted by law.  Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


18.WAIVER. The failure of the Company to enforce at any time any provision of
this Agreement shall in no way be construed to be a waiver of such provision or
any other provision hereof.


19.DEEMED SIGNATURE; COUNTERPARTS.  It is contemplated that the Grantee will
confirm his/her acceptance of the restricted stock grant evidenced hereby and
the terms of this Agreement by logging onto the Plan administrator’s website and
electronically indicating his/her acceptance. As the Grantee’s information on
the Plan administrator’s website is password protected, such acceptance shall be
deemed to be the Grantee’s acceptance absent Grantee’s ability to establish that
he/she did not accept this Agreement and that whoever indicated such acceptance
did so without the Grantee’s knowledge or acquiescence. Further, the acceptance
by Grantee of any benefits from the ownership of stock granted under this
Agreement (whether by voting the Restricted Stock, accepting dividends on the
Restricted Stock, selling any shares of Restricted Stock or otherwise) shall
also be deemed a confirmation by Grantee of his/her intent to be bound by the
terms of this Agreement. If this





--------------------------------------------------------------------------------





Agreement is physically signed (which is not required), then it may be executed
in any number of counterparts with the same effect as if all parties hereto had
signed the same document, and all counterparts shall be construed together and
shall constitute one instrument.  If this Agreement is physically signed (which
is not required), this Agreement may be executed by any party by delivery of a
facsimile or pdf signature, which signature shall have the same force as an
original signature.  Any party which delivers a facsimile or pdf signature shall
promptly thereafter deliver an originally executed signature to the other
parties; provided, however, that the failure to deliver an original signature
page shall not affect the validity of any signature delivered by facsimile or
pdf.  A facsimile, pdf or photocopied signature shall be deemed to be the
functional equivalent of an original for all purposes.


IN WITNESS WHEREOF, the Company has executed this Agreement as of day and year
first above written.




ALLEGIANT TRAVEL COMPANY




By: /s/ Maurice J. Gallagher, Jr.


Its: Chairman and Chief Executive Officer






The undersigned Grantee hereby accepts, and agrees to, all terms and provisions
of the foregoing Award.






Name: John Redmond


Signature: /s/ John Redmond


Date: September 9, 2016







